            Case 3:20-cv-00670-JR          Document 6     Filed 05/14/20   Page 1 of 3




Robert S. May, OSB No. 980040
rmay@kilmerlaw.com
Kilmer, Voorhees & Laurick, P.C.
Attorneys at Law
732 N.W. 19th Avenue
Portland, Oregon 97209-1302
Telephone: (503) 224-0055
Fax: (503) 222-5290

       Of Attorneys for Defendants 2275 W Burnside LLC




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                           Portland Division
AUSTIN GOODRICH,

                              Plaintiff,                              Case No. 3:20-CV-670-JR

                      v.
                                                     DEFENDANT 2275 W BURNSIDE, LLC’S
2275 W BURNSIDE LLC and TLC                          ANSWER AND AFFIRMATIVE
BOOKKEEPING AND TAX PREP INC.,                       DEFENSES

                              Defendants.



       Defendant, 2275 W Burnside, LLC (hereafter, “2275”), by and through its attorney of

record, Robert S. May of Kilmer, Voorhees & Laurick, P.C., hereby responds to Plaintiff’s

Complaint with its Answer and Affirmative Defenses, and states as follows:

                             JURISDICTION AND THE PARTIES

       1.      Answering paragraph 1, 2275 admits this Court has jurisdiction and that venue is

proper in the U.S. District Court of Oregon, Portland Division.


Page 1 – DEFENDANT 2275 W BURNSIDE, LLC’S ANSWER AND AFFIRMATIVE
DEFENSES                                            KILMER VOORHEES & LAURICK,P.C.
                                                                                A PROFESSIONAL CORPORATION
                                                                                     732 N.W. 19TH AVENUE
                                                                                PORTLAND, OREGON 97209-1302
                                                                              (503) 224-0055 · FAX (503) 222-5290
            Case 3:20-cv-00670-JR        Document 6       Filed 05/14/20    Page 2 of 3




       2.      Answering paragraph 2, 2275 admits that Plaintiff is a tenant residing at 2005

Main Street, Forest Grove, Oregon. 2275 lacks knowledge as to whether Plaintiff is a taxpayer.

       3.      Answering paragraph 3, 2275 admits it is the owner of the building at 2005 Main

Street in Forest Grove, Oregon.

       4.      Answering paragraph 4, 2275 denies.

                                  FACTUAL ALLEGATIONS
       5.      Paragraph 5 is merely a qualifying statement as to the basis of plaintiff’s

allegations herein, therefore, no response is required.

       6.      Answering paragraph 6, 2275 denies.

       7.      Answering paragraph 7, 2275 denies.

       8.      Answering paragraph 8, 2275 denies.

                                     CLAIMS FOR RELIEF

                                         (26 USC § 7431)
       9.      Answering paragraph 9, 2275 denies.

                                       Invasion of Privacy
       10.     Answering paragraph 10, 2275 denies.

                                  AFFIRMATIVE DEFENSES
       BY WAY OF FURTHER ANSWER AND AS AFFIRMATIVE DEFENSES, 2275

alleges as follows:

       11.     Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

       12.     That Plaintiff’s claimed damages or losses, if any, were in whole or in part the

result of the conduct of others over whom 2275 had no control, nor right of control, and any

award of damages against 2275 should be reduced accordingly.

       13.     2275 reserves the right to assert additional defenses, and to amend its defenses

upon further particularization of Plaintiff’s claims, or upon further discovery of information

concerning Plaintiff’s claims.


Page 2 – DEFENDANT 2275 W BURNSIDE, LLC’S ANSWER AND AFFIRMATIVE
DEFENSES                                            KILMER VOORHEES & LAURICK,P.C.
                                                                                  A PROFESSIONAL CORPORATION
                                                                                       732 N.W. 19TH AVENUE
                                                                                  PORTLAND, OREGON 97209-1302
                                                                                (503) 224-0055 · FAX (503) 222-5290
           Case 3:20-cv-00670-JR       Document 6      Filed 05/14/20      Page 3 of 3




                         DEFENDANT'S PRAYER FOR RELIEF
      WHEREFORE, Defendant 2275 W Burnside, LLC prays for the following relief:

      1.      For the dismissal of Plaintiff’s Complaint with prejudice and without recovery;

      2.      For 2275’s fees and costs as allowed by law and/or statute; and

      3.      For such and other further relief as this Court deems fit and proper.

      DATED this 14th day of May, 2020.
                                     KILMER, VOORHEES & LAURICK, P.C.




                                              s/Robert S. May
                                     Robert S. May, OSB No. 980040
                                     rmay@kilmerlaw.com
                                     Phone No.: 503-224-0055
                                     Fax No.: 503-222-5290
                                     Of Attorneys for Defendant 2275 W Burnside, LLC




Page 3 – DEFENDANT 2275 W BURNSIDE, LLC’S ANSWER AND AFFIRMATIVE
DEFENSES                                            KILMER VOORHEES & LAURICK,P.C.
                                                                                  A PROFESSIONAL CORPORATION
                                                                                       732 N.W. 19TH AVENUE
                                                                                  PORTLAND, OREGON 97209-1302
                                                                                (503) 224-0055 · FAX (503) 222-5290
